OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on March 25, 1959. By order of this court dated August 11, 1987, the respondent was suspended from the practice of law pending the outcome of a disciplinary proceeding.
On March 15, 1988, the respondent pleaded guilty in the *26Supreme Court, Westchester County, to grand larceny in the third degree, a class E felony under Penal Law former § 155.30, in effect at the time the offense was committed.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.